Citation Nr: 0936927	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for arthralgia.

2.	Entitlement to service connection for peripheral 
neuropathy.

3.	Entitlement to service connection for ulnar neuropathy.

4.	Entitlement to service connection for pulmonary emphysema.

5.	Entitlement to service connection for mycotic abdominal 
aortic aneurysm.

6.	Entitlement to service connection for posttraumatic stress 
disorder.

7.	Entitlement to service connection for a major depressive 
disorder.

8.	Entitlement to service connection for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for myocotic 
abdominal aortic aneurysm, PTSD, major depressive disorder 
and anxiety disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

In a June 4, 2009, statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of 
the issues of entitlement to service connection for 
arthralgia, peripheral neuropathy, ulnar neuropathy and 
pulmonary emphysema.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for arthralgia.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for ulnar neuropathy.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

4.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for pulmonary emphysema.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of service connection for arthralgia, peripheral 
neuropathy, ulnar neuropathy and pulmonary emphysema; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and the appeal is 
dismissed.


ORDER

The issue of entitlement to service connection for arthralgia 
is dismissed.

The issue of entitlement to service connection for peripheral 
neuropathy is dismissed.

The issue of entitlement to service connection for ulnar 
neuropathy is dismissed.

The issue of entitlement to service connection for pulmonary 
neuropathy is dismissed.


REMAND

The Veteran indicated in a September 2005 statement that he 
was first diagnosed with PTSD in 2003 at the Palestine VA 
Community Based Outpatient Clinic (CBOC).  A review of the 
record reveals that VA records prior to August 22, 2005, have 
not been obtained and associated with the claims folder.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claims on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

Furthermore, at the June 2009 hearing, the Veteran indicated 
he was diagnosed with a mycotic abdominal aortic aneurysm in 
approximately 2003 at the East Texas Medical Center, a 
private facility.  The Board notes records related to this 
treatment are not associated with the claims file.  Thus, on 
remand, the Agency of Original Jurisdiction (AOJ) should 
attempt to obtain these records.

In addition to the foregoing, the Veteran testified at his 
June 2009 Board hearing that he came under enemy fire while 
stationed with either the 31st or 34th Logistical Group at 
Long Binh Vietnam between October 1966 and December 1966.  He 
specifically asserts that his base came under enemy attack at 
night.  

The Board finds that VA has a further duty to assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records. 38 U.S.C.A. 
§ 5103A(d);38 C.F.R. § 3.159(c)(4).  The RO should attempt to 
verify the claimed incidents through U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)). Unit 
records showing attacks on a Veteran's unit are "credible 
supporting evidence" that the Veteran experienced the attacks 
personally. Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002). As such, the Board finds that the history of the 
Veteran's unit should be researched to verify the occurrence 
of the claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide information as to all medical 
care providers who have treated him for 
the disabilities on appeal.  Upon 
receipt of the requested information 
and the appropriate releases, contact 
all identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to such treatment for 
incorporation into the record.

2.	Obtain and associate with the claims 
folder all VA treatment records and 
reports prior to August 22, 2005.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.	Attempt to obtain unit records from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly 
USASCURR) pertaining to the Veteran's 
service in Vietnam to corroborate the 
Veteran's claimed stressors of exposure 
to enemy attacks from October 1966 to 
December 1966.  

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


